Citation Nr: 0624633	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from October 1948 to June 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.87, 
Part 4, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has tinnitus in 
both ears and each ear warrants a separate 10 percent rating.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  

Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act of 2000 have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts is dispositive in a matter.  See Manning v. 
Principi, 16 Vet. App.  534, 542-543 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


